Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 06, 2016

The Court of Appeals hereby passes the following order

A16I0097. HOUSE OF FLOORS OF JACKSONVILLE, INC. v. SAMUEL WHITE .


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

14V302




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 06, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.